747 N.W.2d 544 (2008)
Ronald Edward ADAMUS, Plaintiff-Appellant,
v.
Daniel Dale BIGGER, Defendant-Appellee.
Docket No. 135351. COA No. 278724.
Supreme Court of Michigan.
April 30, 2008.
On order of the Court, the motion for leave to file a supplement to the application for leave to appeal is GRANTED. The application for leave to appeal the October 18, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.